          Case 1:21-cr-00243-APM Document 21 Filed 06/24/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                             :
UNITED STATES OF AMERICA                     :            No.: 21-CR-243 (APM)
                                             :
v.                                           :
                                             :
JOHN LOLOS,                                  :
                       Defendant.            :
                                             :

                 NOTICE OF FILING DISCOVERY CORRESPONDENCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby files its June 23, 2021, discovery letter in this case memorializing

discovery produced on June 23, 2021 , which is hereby served as an attachment via ECF on counsel

for the Defendants.


                                                        Respectfully submitted,

                                                        CHANNING D. PHILLIPS
                                                        Acting United States Attorney
                                                        D.C. Bar No. 415793

                                            By:         /s/ Anthony L. Franks
                                                        ANTHONY L. FRANKS
                                                        Missouri Bar No. 50217MO
                                                        Assistant United States Attorney
                                                        Detailee – Federal Major Crimes
                                                        United States Attorney’s Office
                                                        for the District of Columbia
                                                        Telephone No . (314) 539-3995
                                                        anthony.franks@usdoj.gov


                                  CERTIFICATE OF SERVICE

        On this 24th day of June, 2021, a copy of the foregoing was served on counsel of
record for the defendant via the Court’s Electronic Filing System.

                                                           /s/
                                                 Anthony L. Franks
                                                 Assistant United States Attorney
